[Cite as C.L. v. J.K., 2017-Ohio-1024.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

C. L.                                                C.A. No.       28297

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
J. K.                                                COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   DR-2005-04-1242

                                  DECISION AND JOURNAL ENTRY

Dated: March 22, 2017



        HENSAL, Presiding Judge.

        {¶1}     Defendant-Appellant, J.K., appeals from the judgments of the Summit County

Court of Common Pleas, Domestic Relations Division, adopting the magistrate’s decision and

overruling his objections to same. For the reasons that follow, this Court affirms.

                                                I.

        {¶2}     J.K. (“Father”) and his former spouse (“Mother”) divorced in 2005, and are the

parents of two minor children. Mother is the residential parent and sole custodian of both

children. In 2015, Father, acting pro se, moved the trial court for a modification of the existing

allocation of parental rights and responsibilities, and for Mother to be held in contempt. The

magistrate held four separate hearings relating to Father’s motions, and ultimately determined

that Mother should remain the residential parent and sole custodian of the children, and denied

his motion for contempt. The trial court adopted the magistrate’s decision shortly thereafter.
                                                 2


Father filed objections, which the trial court overruled. He now appeals, raising one assignment

of error for our review.

                                                 II.

                                   ASSIGNMENT OF ERROR

       * * * WHERE FINDINGS OF FACT ARE GENERALLY SUBJECT TO THE
       CLEARLY ERRONEOUS STANDARD OF APPELLATE REVIEW, THE
       STANDARD APPLIES TO INFERENCES DRAWN FROM UNDISPUTED OR
       STIPULATED FACTS THE COURT STATED THAT THE BENCH-TRIAL
       FACT FINDINGS, WHETHER BASED ON ORAL OR OTHER EVIDENCE,
       MUST NOT BE SET ASIDE UNLESS CLEARLY ERRONEOUS. * * *
       BASED ITS DECISION OR ORDER ON AN ERRONEOUS FINDING OF
       FACT IN A PERVERSE OR CAPRICIOUS MANNER[.] (SIC) * * * A
       JUDGMENT BECOMES REVERSIBLE IF THE FACTUAL ISSUES ARE
       REVIEWED IN A CLEARLY ERRONEOUS MANNER. [I]T WAS STATED
       THAT A FINDING IS “CLEARLY ERRONEOUS” WHEN ALTHOUGH
       THERE IS EVIDENCE TO SUPPORT IT, THE REVIEWING COURT ON THE
       ENTIRE EVIDENCE IS LEFT WITH THE DEFINITE AND FIRM
       CONVICTION THAT A MISTAKE HAS BEEN COMMITTED. * * *.

       {¶3}     Although Father’s assignment of error is difficult to decipher, he seems to assert

that the trial court abused its discretion when it adopted the magistrate’s decision because it was

based upon “clearly erroneous” findings. This Court, however, need not address the merits of

Father’s assignment of error because he has failed to properly develop an argument in support of

his position.

       {¶4}     By way of summary, Father’s merit brief details his turbulent relationship with

Mother, the lengthy history of this case, the challenges his children are facing personally and

academically, his vehement dislike and disapproval of the magistrate and trial judge, his

criticisms of Mother’s parenting skills and mental health, his criticisms of the magistrate and trial

judge’s treatment of the guardian ad litem, and the lengths he has gone to in his attempts to fix

the irreparable damage that the court system has supposedly inflicted upon his children. More

specifically, he asserts that the magistrate and trial judge are corrupt and should be investigated
                                                 3


and disbarred, the trial judge should be removed from this case and from office, Mother should

be charged with perjury, and the trial judge is guilty of treason, for which the magistrate is

jointly and severally liable. Father summarizes this case as a “never ending Jerry Springer

episode[,]” that is “corrupt in every aspect[,]” and asks this Court to reverse and remand the trial

court’s decision and to order a new trial.

       {¶5}    Father’s merit brief, however, contains no application of the relevant law to the

facts presented, nor any cogent analysis of the pertinent issues. At one point, Father offers a

“metaphysical explanation” of this case that includes references to Bell’s Principle, Heisenberg’s

Uncertainty Principle, and Magic Theory, none of which is legally relevant. Notably, Father

implicitly acknowledges the deficiencies in his merit brief, urging this Court to “overlook the

differences in [his] appellate brief and what is outlined in the Local Rules[,]” and to grant him

leeway considering this is “the most Jerry Springer Domestic case in U.S. history.” He states: “I

realize that some of what I will be asking for is out of the typical jurisdiction or the perceived

responsibility of the Appellate Court…but I am hoping that [this Court sees] the bigger

picture…and that God may not be as interested in legal loop holes[.]” Despite Father’s urging to

the contrary, the jurisdiction and responsibility of this Court is determined and limited by statute.

R.C. Chapter 2501.      Accordingly, this Court has no authority to consider claims alleging

violations of the Code of Judicial Conduct, nor do we have the authority to initiate criminal

proceedings, investigate allegations of criminal conduct, or make findings of guilt.

       {¶6}    This Court has consistently held that “failure to comply with the rules governing

practice in the appellate courts is a tactic which is ordinarily fatal.” Kremer v. Cox, 114 Ohio

App.3d 41, 60 (9th Dist.1996). Regarding pro se litigants, we have stated that they “should be

granted reasonable leeway such that their motions and pleadings should be liberally construed so
                                                 4


as to decide the issues on the merits, as opposed to technicalities.” Sherlock v. Myers, 9th Dist.

Summit No. 22071, 2004-Ohio-5178, ¶ 3. They, however, are “presumed to have knowledge of

the law and correct legal procedures so that [they] remain[] subject to the same rules and

procedures to which represented litigants are bound.”         Id.   This includes Appellate Rule

16(A)(7), which provides that an appellant’s brief must include “[a]n argument containing the

contentions of the appellant with respect to each assignment of error presented for review and the

reasons in support of the contentions, with citations to the authorities, statutes, and parts of the

record on which appellant relies.” While Father’s merit brief does contain citations to legal

authority in the form of bullet-point lists at various places throughout his brief, he has not

developed any argument that applies the cited authority to the facts presented. See State v.

Georgeoff, 9th Dist. Medina No. 3195-M, 2002 WL 58003, *6-7 (overruling the appellant’s

assignment of error under Appellate Rules 12(A)(2) and 16(A)(7) because the appellant failed to

apply the law to the facts presented).

       {¶7}    To the extent that an argument exists in support of Father’s assignment of error,

“it is not this court’s duty to root it out.” Cardone v. Cardone, 9th Dist. Summit No. 18349,

1998 WL 224934, *8 (May 6, 1998). Accordingly, we “disregard this inadequately argued

assignment of error.” Id., citing App.R. 12(A)(2) and App.R. 16(A)(7).

                                                III.

       {¶8}    Father’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                              Judgement affirmed.
                                                 5


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

J. K., pro se, Appellant.

C. L. pro se, Appellee.